DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-42 of US Application No. 16/564,354, filed on 09 September 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 09 September 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,407,080 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of claims 1-18 is taught by the claims of 10,407,080 as follows:


16/454,354
10,407,080
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 6
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 6

Claim 2
Claim 11
Claim 3
Claim 12
Claim 7
Claim 13
Claim 8
Claim 14
Claim 9
Claim 15
Claim 10
Claim 16
Claim 11
Claim 17
Claim 12
Claim 18
Claim 13




Claims 19-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,407,080 in view of Chundrlik, JR. et al. (US 2013/0231825 A1). 

Regarding claim 19, claim 1 of 10,407,080 teaches all of the claim limitations except wherein said camera comprises a CMOS imaging array sensor. However, Chundrlik teaches:
wherein said camera comprises a CMOS imaging array sensor (see at least ¶ [0159]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed vehicular control system of 10,407,080 to provide a particular type of camera known in the art for use in vehicle control systems, such as a CMOS imaging array sensor as taught by Chundrlik, for use in various vehicular vision-based systems (Chundrlik at ¶ [0160]). 

	Regarding claims 20-22, claim 1 of 10,407,080 teaches all of the claim limitations.

	Regarding claim 23, claim 6 of 10,407,080 teaches all of the claim limitations.



	Regarding claim 25, claim 9 of 10,407,080 teaches all of the claim limitations.

Regarding claim 26, claim 11 of 10,407,080 teaches all of the claim limitations.

Regarding claim 27, claim 12 of 10,407,080 teaches all of the claim limitations.

Regarding claim 28, claim 10 of 10,407,080 teaches all of the claim limitations.

Regarding claim 29, Chundrlik further teaches:
wherein steering data generated by said steering sensor is provided to said control via a communication bus of the equipped vehicle (a bus may be used for communication between the sensors and the control system – see at least ¶ [0036]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined claimed vehicular control system of 10,407,080 and Chundrlik to provide steering data via a communication bus, as further taught by Chundrlik, so that the data may be utilized by the control system to control vehicle operations (Chundrlik at ¶ [0037]). 

Regarding claim 30, claim 1 of 10,407,080 teaches all of the claim limitations except wherein said camera comprises a CMOS imaging array sensor. However, Chundrlik teaches:
wherein said camera comprises a CMOS imaging array sensor (see at least ¶ [0159]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed vehicular control system of 10,407,080 to provide a particular type of camera known in the art for use in vehicle control systems, such as a CMOS imaging 

Regarding claims 31-33, claim 1 of 10,407,080 teaches all of the claim limitations.

Regarding claim 34, claim 6 of 10,407,080 teaches all of the claim limitations.

	Regarding claim 35, claim 2 of 10,407,080 teaches all of the claim limitations.

	Regarding claim 36, claim 3 of 10,407,080 teaches all of the claim limitations.

Regarding claim 37, claim 8 of 10,407,080 teaches all of the claim limitations.

Regarding claim 38, claim 9 of 10,407,080 teaches all of the claim limitations.

Regarding claim 39, claim 11 of 10,407,080 teaches all of the claim limitations.

Regarding claim 40, claim 12 of 10,407,080 teaches all of the claim limitations.

Regarding claim 41, claim 10 of 10,407,080 teaches all of the claim limitations.

Regarding claim 30, claim 1 of 10,407,080 teaches all of the claim limitations except wherein acceleration data generated by said acceleration sensor is provided to said control via a communication bus of the equipped vehicle. However, Chundrlik teaches:
wherein acceleration data generated by said acceleration sensor is provided to said control via a communication bus of the equipped vehicle (a bus may be used for communication between the sensors and the control system – see at least ¶ [0036]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668